Citation Nr: 0922625	
Decision Date: 06/16/09    Archive Date: 06/23/09

DOCKET NO.  08-12 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for coronary artery 
disease.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel




REMAND

The Veteran had active military service from May 1965 to July 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from August 2006 and March 2007 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Muskogee, Oklahoma.

In April 2009, the Veteran submitted a timely request to 
provide testimony at a hearing before the Board sitting at 
the RO.  See 38 C.F.R. §§ 20.703, 20.1304(a) (2008).  The 
Veteran has a right to provide hearing testimony on appeal.  
See 38 U.S.C.A. § 7107(b) (West 2002); 38 C.F.R. § 20.700(a) 
(2008).  In accordance with his request, the Veteran must be 
provided an opportunity to present testimony during a hearing 
before a member of the Board sitting at the RO.  See 
38 C.F.R. § 20.704 (2008).

Accordingly, this case is REMANDED for the following action:

Schedule the Veteran for a hearing before 
a member of the Board sitting at the RO.  
Notify the Veteran and his representative 
of the date and time of the hearing in 
accordance with 38 C.F.R. § 20.704(b).  
After the hearing, return the file to the 
Board.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
Veteran until he is notified by VA.  The Veteran has the 
right to submit additional evidence and argument on the 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This case must be afforded expeditious treatment to the 
extent permitted by the hearing docket schedule.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional 


development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2009).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2008).

